 

Exhibit 10.17

 

May 20, 2020

 

A.G.P./Alliance Global Partners

Attention: David Bocchi

Head of Investment Banking

590 Madison Ave 28th Floor

New York, NY 10022

 

Dear David:

 

We refer to the M&A Advisory Agreement (the “Advisory Agreement”), dated October
1, 2019, by and between Ritter Pharmaceuticals, Inc. (the “Company”) and
A.G.P./Alliance Global Partners (“A.G.P.”), with respect to A.G.P.’s exclusive
engagement as financial advisor to the Company in connection with a possible
transaction with the Targets (as defined in the Advisory Agreement). Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Advisory Agreement.

 

  1. The Company and A.G.P. hereby agree to amend the Advisory Agreement as
follows:

 

  a. Paragraph B(1) shall be amended and restated in its entirety as follows:

 

  i. Transaction Fee. If during the term of this engagement or after termination
of this engagement as set forth in Paragraph C below, a Transaction is
consummated, the Company shall pay, or cause to be paid, to A.G.P., at the time
of the closing (the “Closing”) of the Transaction, in immediately available
funds, a transaction fee (the “Transaction Fee”) of $1,200,000.

 

  b. Paragraph B(2) shall be deleted in its entirety.         c. Paragraph B(5)
shall be deleted in its entirety.

 

  2. The Company and A.G.P. agree that (a) the payment of the Transaction Fee
shall satisfy all payment obligations of the Company under the Advisory
Agreement, as amended hereby, and (b) the Advisory Agreement shall immediately
terminate upon payment to A.G.P. of the Transaction Fee in accordance with the
Advisory Agreement, as amended hereby. Other than with respect to Paragraphs E,
G, H, I and J, which shall survive in accordance with their terms, following
such payment and termination, neither party shall have any outstanding
obligation to the other party pursuant to or with respect to the Advisory
Agreement, as amended hereby.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this letter, which shall become
a binding agreement upon our receipt.

 

Very truly yours,   Confirmed:               ALLIANCE GLOBAL PARTNERS /s/Andrew
J. Ritter     Ritter Pharmaceuticals, Inc.   By: /s/ Thomas J. Higgins Name:
Andrew J. Ritter   Name: Thomas J. Higgins Title: CEO   Title:

Managing Director

Investment Banking

      Date: May 21st 2020

 

 

